Case: 14-40214      Document: 00512969402         Page: 1    Date Filed: 03/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 14-40214                               FILED
                                 Conference Calendar                     March 16, 2015
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE ALEXANDER VENTURA-REYES, also known as Juan Francisco
Flores,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1499-1


Before JOLLY, HIGGINBOTHAM, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Alexander
Ventura-Reyes has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Ventura-Reyes has not filed a response.
We have reviewed counsel’s brief and the relevant portions of the record



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40214    Document: 00512969402   Page: 2   Date Filed: 03/16/2015


                               No. 14-40214

reflected therein.   We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2